Title: To Benjamin Franklin from Cambray, 30 July 1783
From: Cambray-Digny, Louis-Antoine-Jean-Baptiste, chevalier de
To: Franklin, Benjamin


          
            Paris July 30th 1783
          
          Colo. Cambray’s most Respectful Compliments to Doctor Franklin. As he
            is going in the Country he is deprived of the honor of waiting upon him.
          
          He takes the liberty to Send him Some letters for America in consequence of the leave
            he has been So good as to grant him.
          If any letters Should arrive from America directed to him he begs they may be Sent to
            his House rue st. Pierre Hotel de Villers Qr. Montmartre
         
          Notation: Cambray 30 Juillet 1783.—
        